Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	Claims 1-20 are pending in this application.

Examiner’s Comment:
2.	Claim 2 ends with a period but then continues with ‘. and’, the examiner will view this as a typographical error. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-8, 11-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger. (U. S. Patent Publication 20120256967, referred to as Baldwin; U. S. Patent Application 20180132776, referred to as Flickinger)

Claim 1
Baldwin discloses a computer-implemented method, comprising: obtaining, by one or more processors, a request to be electronically monitored, from a user, via a computing resource, wherein the request comprises authorization to access one or more data sources utilized by the user or proximate to the user; continuously monitoring, by the one or more processors, the authorized one or more data sources to obtain data relevant to the user (Baldwin, 0044, 0048; ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ And  ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’ EC: It stands to reason if a user has to Baldwin, 0064-0065; ‘Communication over the network can be enabled via wired or wireless connections and combinations thereof. In this example, the network includes the Internet, as the environment includes a Web server 1206 for receiving requests and serving content in response thereto, although for other networks, an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.’ And ‘The illustrative environment includes at least one application server 1208 and a data store 1210.’), wherein the predictive model comprises the expected behaviors for the user; and cognitively analyzing, by the one or more processors, based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue, wherein the one or more behaviors represent deviations, during the given time period, from one or more of the established ranges of expected behaviors for the user. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or 
Flickinger discloses generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue, based on the continuously monitoring (Flickinger, 0015; In some embodiments, the estimation of an emotional state or changes to an emotional state are performed using a processor which relies on one or more methods of estimation or algorithms consisting of one or more of: rules based engine; database or lookup table; self-learning adaptive system; neural network or artificial intelligence.), wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user is engaged in specific activities. (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2
Baldwin discloses adjusting, by the one or more processors, in the portion of the continuously obtained data, a portion of the instances where the context comprises one Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period.
Flickinger discloses based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period. (Flickinger, 0053; Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to 

Claim 3
Baldwin does not disclose expressly cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period.
Flickinger discloses cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period. (Flickinger, 0029, 0037;’ User 250 is provided feedback 260 and may also, according to some embodiments, confirm or disconfirm feedback, adjust weighting to algorithm and provide other information 270 to tune algorithm.’ And ‘In these hypothetical examples, FIG. 5a shows feedback to a user on their smartphone display regarding their emotional state anger, calmness and anxiety and their stability or lability as estimated by the emotional state estimation algorithm and system.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Baldwin discloses wherein the adjusting comprises: for each instance of the one or more behaviors in the portion of the continuously obtained data: (Baldwin, 0048; ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’ EC: It stands to reason if a user has to manually activate monitoring, then the user is required to deactivate it, thus ‘continuously monitoring.’) determining, by the one or more processors, whether the context includes at least one contextual factor of the one or more contextual factors. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. The context is what the user is reading during the scroll and the contextual factor is the rate of the scroll.)
Baldwin does not disclose expressly determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance; and including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. 
Flickinger discloses determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.’ And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.); and including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. (Flickinger, 0027, 0053;’ In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof.’ And  ‘In some embodiments, user inputs known attributes about self or answers a questionnaire about self—the answers of which are used by the system to set thresholds and baselines.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify 

Claim 5
Baldwin discloses based on determining the probability that the user is experiencing the sensory issue during the given time period, identifying, by the one or more processors, one or more actions to mitigate the sensory issue; and initiating, by the one or more processors, the one or more actions. determining, by the one or more processors, whether the context includes at least one contextual factor of the one or more contextual factors. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at as may be determined by changes determined in that user's gaze.)

Claim 6
Baldwin discloses wherein the one or more actions are identified based on a value of the probability, wherein a first action comprises the one or more actions if the probability exceeds a pre-defined threshold, and wherein a second action comprises the one or more actions if the probability is less than or equal to the pre-defined threshold. (Baldwin 0017; In some embodiments, different areas of a device display can be assigned to different zones. Each zone can correspond to a different action, such as to scroll at a different rate, switch to a different page, stop at the current display, etc. In other embodiments, there will not be discrete zones but instead at least a semi-continuous function will be applied to different areas of the display such that adjustments to the content can be made in a relatively smooth and natural manner. EC: Since all the different zones have a common parameter of scroll rate, then the different zones can be viewed as different thresholds. The common parameter of a scroll rate allows all the zones to be subsets or supersets of one another.)

Claim 7
Baldwin discloses and wherein the second action comprises automatically adjusting, by the one or more processors, a setting of the computing resource. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze.)
Baldwin does not disclose expressly wherein the first action comprises transmitting, by the one or more processors, a notification to the user.
Flickinger discloses wherein the first action comprises transmitting, by the one or more processors, a notification to the user. (Flickinger, 0033; In one embodiment, measurements of one or more physiologic outputs and/or other idiosyncratic information particular to a user including but not limited to voice data, image data, muscle tension data, behavior etc. in real time and processing the data, e.g., with an algorithm, correlating the inputs and mapping inputs and correlated inputs to possible or likely emotional state, moods or changes of these, and reporting emotional related or indicative data (or raw data or data in whatever form desired) to the user.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a 

Claim 8
Baldwin discloses wherein the one or more actions comprise automatically adjusting one or more settings on a device selected from the group consisting of: the computing resource and a data source of the one or more data sources. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: the adjusting of the settings is disclosed the text being adjusted. Computer resource is disclosed by the location. Data source is disclosed by the text being scrolled.)

Claim 11
Baldwin discloses wherein the one or more data sources comprise sensors and a portion of the sensors comprise Internet of Things devices. (Baldwin, 0064, 0025; ‘In this example, the network includes the Internet, as the environment includes a Web server 1206 for receiving requests and serving content in response thereto, although for other networks, an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.’ And ‘Systems and methods in accordance with various embodiments can take advantage of the fact that devices are increasingly 

Claim 12
Baldwin discloses wherein the one or more data sources comprise Internet of Things devices accessible to the public, and wherein the portion of the data comprises data obtained, by the one or more processors, from the Internet of Things devices accessible to the public. (Baldwin, 0070; Most embodiments utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as TCP/IP, OSI, FTP, NTS, CIFS and AppleTalk. The network can be, for example, a local area network, a wide-area network, a virtual private network, the Internet, an intranet, an extranet, a public switched telephone network, an infrared network, a wireless network and any combination thereof.)

Claim 15
Baldwin discloses a computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising (Baldwin, 0044; In this example, the device includes at least one processor 802 for executing instructions that can be stored in a memory device or element 804. As would be apparent to one of ordinary skill in the art, the device can include many types of Baldwin, 0044, 0048; ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ And  ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’ EC: It stands to reason if a user has to manually activate monitoring, then the user is required to deactivate it, thus ‘continuously monitoring.’); and obtaining additional data, via an Internet connection, from one or more computing resources communicatively coupled to the one or more processors (Baldwin, 0064-0065; ‘Communication over the network Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue, based on the continuously monitoring, wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user 
Flickinger discloses generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue, based on the continuously monitoring (Flickinger, 0015; In some embodiments, the estimation of an emotional state or changes to an emotional state are performed using a processor which relies on one or more methods of estimation or algorithms consisting of one or more of: rules based engine; database or lookup table; self-learning adaptive system; neural network or artificial intelligence.), wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user 1s engaged in specific activities. (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information. And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, 

Claim 16
Baldwin discloses adjusting, by the one or more processors, in the portion of the continuously obtained data, a portion of the instances where the context comprises one or more of the one or more contextual factors, to generate an adjusted portion of the continuously obtained data. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period.
Flickinger discloses based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period. (Flickinger, 0053; Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of 

Claim 17
Baldwin does not disclose expressly cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period.
Flickinger discloses cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period. (Flickinger, 0029, 0037;’ User 250 is provided feedback 260 and may also, according to some embodiments, confirm or disconfirm feedback, adjust weighting to algorithm and provide other information 270 to tune algorithm.’ And ‘In these hypothetical examples, FIG. 5a shows feedback to a user on their smartphone display regarding their emotional state and real time changes. In this example, three distinct emotive states are displayed (the actual display format and traits to be displayed may be set by user or application as desired according to some embodiments), the levels of anger, calmness and anxiety and their stability or lability as estimated by the emotional state estimation algorithm and 

Claim 18
Baldwin discloses wherein the adjusting comprises: for each instance of the one or more behaviors in the portion of the continuously obtained data: (Baldwin, 0048; ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’ EC: It stands to reason if a user has to manually activate monitoring, Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. The context is what the user is reading during the scroll and the contextual factor is the rate of the scroll.)
Baldwin does not disclose expressly determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance; and including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. 
Flickinger discloses determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.); and including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. (Flickinger, 0027, 0053;’ In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof.’ And  ‘In some embodiments, user inputs known attributes about self or answers a questionnaire about self—the answers of which are used by the system to set thresholds and baselines.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; 

Claim 19
Baldwin discloses the method further comprising: based on determining the probability that the user is experiencing the sensory issue during the given time period, identifying, by the one or more processors, one or more actions to mitigate the sensory issue; and initiating, by the one or more processors, the one or more actions. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze.)

Claim 20
Baldwin discloses a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising (Baldwin, Baldwin, 0044, 0048; ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ And  ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’ EC: It stands to reason if a user has to manually activate monitoring, then the user is required Baldwin, 0064-0065; ‘Communication over the network can be enabled via wired or wireless connections and combinations thereof. In this example, the network includes the Internet, as the environment includes a Web server 1206 for receiving requests and serving content in response thereto, although for other networks, an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.’ And ‘The illustrative environment includes at least one application server 1208 and a data store 1210.’), wherein the predictive model comprises the expected behaviors for the user; and cognitively analyzing, by the one or more processors, based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue, wherein the one or more behaviors represent deviations, during the given time period, from one or more of the established ranges of expected behaviors for the user. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly  generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory 
Flickinger discloses generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue, based on the continuously monitoring (Flickinger, 0015; In some embodiments, the estimation of an emotional state or changes to an emotional state are performed using a processor which relies on one or more methods of estimation or algorithms consisting of one or more of: rules based engine; database or lookup table; self-learning adaptive system; neural network or artificial intelligence.), wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user is engaged in specific activities. (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information. And ‘Benchmark or other data, existing in the literature, . 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Sadhvani. (U. S. Patent Publication 20140288285, referred to as Sadhvani)

Claim 9
Baldwin and Flickinger do not disclose expressly wherein the sensory issue comprises an issue pertaining to vision of the user, and wherein automatically adjusting the one or more settings comprises making a change to the device selected from the group consisting of: changing the font displayed in a graphical user interface displayed on the device, increasing the a size of the font displayed in the graphical user interface displayed on the device, changing a color contrast in the graphical user interface displayed on the device, changing a color of at least one object displayed in the graphical user interface displayed on the device, changing a resolution setting of the device, and changing a magnification setting of the device.
Sadhvani discloses wherein the sensory issue comprises an issue pertaining to vision of the user, and wherein automatically adjusting the one or more settings comprises making a change to the device selected from the group consisting of: changing the font displayed in a graphical user interface displayed on the device, increasing the a size of the font displayed in the graphical user interface displayed on the device, changing a color contrast in the graphical user interface displayed on the device, changing a color of at least one object displayed in the graphical user interface displayed on the device, changing a resolution setting of the device, and changing a magnification setting of the device. (Sadhvani, 0017, 0020; ‘For example, the computing device could provide a vision test for the user, the user could scan or photograph his/her eyeglasses prescription, or the user could manually input information about his/her vision ability. An interface setting, for example, for a visual . 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Campbell. (U. S. Patent 9497530, referred to as Campbell)

Claim 10

Campbell discloses wherein the sensory issue comprises an issue pertaining to hearing of the user, user, and wherein automatically adjusting the one or more settings comprises making changing a volume setting of the device. (Campbell, c12:10-28, c12:58[Wingdings font/0xE0]c13:15; ‘Multiple frequencies can be tested simultaneously and both ears can be tested at the same time. Phase information is also available. Use of cABR involves recording electroencephalogram (EEG) activity while a complex sound is being played to the user.’ And ‘FIG. 9B is a flowchart of a technique to determine a high frequency portion of the hearing transfer function, according to one embodiment. In step 930, the processor 8, 44, and/or 88 identifies the transients in the output sound, for example, by detecting the sound volume moving from below a threshold to a certain level above that threshold over the course of a few milliseconds.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin, Flickinger and Campbell before him before the effective filing date of the claimed invention, to modify Baldwin and Flickinger to incorporate altering the audio output to a user of Campbell. Given the advantage of knowing that the user is missing audio input, making changes so the user can heat it, one having ordinary skill in the art would have been motivated to make this obvious modification. 

(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Lisseman. (U. S. Patent Publication 20180319407, referred to as Lisseman)

Claim 13
Baldwin and Flickinger do not disclose expressly wherein the sensory issue comprises an issue pertaining to vision of the user, and the one or more behaviors are selected from the group consisting of: squinting, removing glasses, rubbing eyes, and positioning close to displayed text or images.
Lisseman discloses wherein the sensory issue comprises an issue pertaining to vision of the user, and the one or more behaviors are selected from the group consisting of: squinting, removing glasses, rubbing eyes, and positioning close to displayed text or images. (Lisseman 0089; The occupant information parameter can include the position and/or orientation (e.g., yaw, pitch, roll) of the occupant's head, the rate of movement of the occupant's head, the dimensions of the occupant's head, determination if the occupant is wearing a certain article that can affect the image signal (e.g., a hat, glasses, sunglass, contact lenses, makeup, jewelry, etc.), movement of the occupant's mouth (e.g., determining if the occupant is talking, yawning, singing, sneezing, etc.), movement of the occupant's nose (e.g., determining if the occupant is breathing, sneezing, etc.), movement of the occupant's eyes (e.g., squinting, blinking, blink rate, saccades, smooth pursuit movements, vergence movements, vestibule-ocular movements, etc.), movement and/or position of the occupant's eye lids, gaze vector, . 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Mishra. (U. S. Patent Publication 20170150282, referred to as Mishra)

Claim 14
Baldwin and Flickinger do not disclose expressly wherein the sensory issue comprises an issue pertaining to hearing of the user, and the one or more behaviors are selected from the group consisting of: requesting repetition of audio, responding incorrectly to an audio prompt, and orienting a computing device at a progressively further distance from the user.
Mishra, 0020; The hearing loss indicator data generation circuit 220 may be configured to measure hearing loss indicators associated with use of the device by the user. Indicators of hearing loss may include, for example, ambient sound characteristics, user speech volume level and word rate, user adjustments of device volume and user requests for repetition from other parties on a phone call.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin, Flickinger and Mishra before him before the effective filing date of the claimed invention, to modify Baldwin and Flickinger to incorporate the ability of the invention to determine if a user is having trouble with audio without direct prompt from the user of Mishra. Given the advantage of allowing the use of the invention to be easier to use due to this automated feature, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Conclusion	
4.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-refined search of G06F 3/04847, G06F 8/38, G06F 9/451
	-U. S. patent Publication 20190107734: Lee
	- U. S. patent Publication 20160085949: Peterson	

5.	Claims 1-20 are rejected.

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121